156 Mich. App. 190 (1986)
401 N.W.2d 616
CEBULSKI
v.
CITY OF BELLEVILLE
Docket No. 85052.
Michigan Court of Appeals.
Decided August 20, 1986.
Burgess, Burgess & Triest, P.C. (by Marianne G. Talon), for plaintiffs.
Craig, Farber, Downs & Dice (by Gene A. Farber), for defendants.
Before: J.H. GILLIS, P.J., and T.M. BURNS and W.F. HOOD,[*] JJ.
PER CURIAM.
Plaintiffs appeal as of right from an order granting defendants' motion for summary disposition for failure of plaintiffs' complaint to state a claim.
Plaintiffs' complaint alleged as follows: At approximately 12:30 A.M. on April 20, 1984, plaintiffs were driving toward their home when they noticed police flashers behind them. Plaintiff James Cebulski *192 stopped his car at a point approximately "125 years" [sic, yards?] from the plaintiff's home and told the defendant police officer that the reason he was exceeding the speed limit was because an emergency situation existed. Plaintiff showed the officer a scar where he had just had surgery and informed the officer he could not control the timing of his bowel movements for very long and that he desperately had to go to the bathroom. Plaintiff pleaded with the defendant officer to allow him to go to his home, which was within eyesight, so that he might go to the bathroom, and plaintiff told the officer he would leave the car, his license, and his fiancee (now wife), and he would be back. The officer refused to allow plaintiff to go use the bathroom and told him there was a bush nearby, but if plaintiff attempted to have a bowel movement behind the bush defendant would arrest him for indecent exposure. Plaintiff continued to plead with the defendant officer while the officer wrote out a ticket, but defendant refused to allow plaintiff to move. Plaintiff could not control his bowel movements and had one in his clothing in the presence of the officer and his fiancee. As the officer handed plaintiff a ticket, he stated, "That's your problem."
The complaint further alleges that the officer's conduct was "outrageous and malicious, and done without regard for the safety and sensibilities of the plaintiff;" and as a result of the officer's "intentional infliction of emotional distress upon plaintiffs, plaintiffs have suffered extreme discomfort, embarrassment, humiliation and fright that plaintiff James Cebulski's internal organs would be damaged, as well as destruction of his car interior."
A second count of the complaint sought damages for claimed violation of plaintiff's constitutional *193 rights under 42 USC 1983. This count was dismissed, apparently by stipulation. A third count contained a derivative claim for loss of consortium by plaintiff's then fiancee, now wife, Denise Cebulski.
As noted above, defendants moved for summary disposition on the ground that the complaint failed to state a claim upon which relief could be granted. Defendants' brief and oral argument to the court in support of the motion (as well as plaintiffs' answering brief and oral argument) asserted factual details of the incident which were not as set forth in the pleadings. The trial judge in rendering his decision from the bench recited some of these details. We agree with plaintiffs' contention that a motion based upon the assertion that a claim has not been stated must be tested by looking to the pleadings alone. However, we are satisfied that the trial court's recitation of such additional facts was of no consequence to the decision. In any event, in our review we limit ourselves to consideration of the sufficiency of plaintiffs' complaint. So doing, we affirm the decision of the trial court.
If the complaint had alleged acts constituting an assault, false arrest, false imprisonment or similar traditional tort, there is little doubt such allegations would sustain a claim for damages for all emotional distress resulting therefrom, even though such distress was due primarily to the unusual circumstances of plaintiff's physical condition resulting from his surgery. Plaintiff, however, makes his claim not for any such traditional tort. He asserts he has stated a cause of action for the comparatively new and totally independent tort commonly referred to as "intentional infliction of emotional distress."
Roberts v Auto-Owners Ins Co, 422 Mich 594; *194 374 NW2d 905 (1985), contains the latest pronouncements of our Supreme Court on the subject of this tort. Although in Roberts the parties had been requested to brief the issue of whether such torts exists in this jurisdiction, the Court after receiving the briefs refused to decide that issue. The refusal was based upon the Court's conclusion that resolution of that issue was not required for disposition of the case before it, since the pleadings and proofs failed to make out a prima facie showing of "extreme and outrageous conduct" or "severe emotional distress."
The Roberts case did make clear, however, that, if the tort of intentional infliction of emotional distress exists in Michigan, it conforms substantially to the principles described in Restatement Torts, 2d, § 46, p 71, which reads in part as follows:
Outrageous Conduct Causing Severe Emotional Distress.
(1) One who by extreme and outrageous conduct intentionally or recklessly causes severe emotional distress to another is subject to liability for such emotional distress, and if bodily harm to the other results from it, for such bodily harm.
The Supreme Court further stated: "Four elements are identified in this definition: (1) `extreme and outrageous' conduct; (2) intent or recklessness; (3) causation; and (4) `severe emotional distress.'" Roberts, p 602.
In the instant case the first two, and to some extent the third, of these elements are lacking.
The meaning of the phrase "extreme and outrageous conduct" was discussed in Roberts as follows:
An oft-quoted Restatement comment summarizes *195 the prevailing view of what constitutes "extreme and outrageous" conduct:
"The cases thus far decided have found liability only where the defendant's conduct has been extreme and outrageous. It has not been enough that the defendant has acted with an intent which is tortious or even criminal, or that he has intended to inflict emotional distress, or even that his conduct has been characterized by `malice', or a degree of aggravation which would entitle the plaintiff to punitive damages for another tort. Liability has been found only where the conduct has been so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized community. Generally, the case is one in which the recitation of the facts to an average member of the community would arouse his resentment against the actor, and lead him to exclaim, `Outrageous.'" [Roberts, 602-603, quoting Restatement Torts 2d, § 46, comment d, pp 72-73.]
Plaintiffs' complaint tacitly admits the plaintiff was speeding. The substance of plaintiff's claim is that the officer stopped him for that offense and detained him until he had processed the issuance of a ticket for the violation. Stopping and detaining a speeder for the length of time required to issue a ticket simply does not meet the foregoing definition of "extreme and outrageous conduct."
The second element is "intent or recklessness." The complaint is devoid of allegations that the officer stopped and detained plaintiff for the purposes of inflicting severe emotional distress. Plaintiff does not allege that the officer intentionally slowed or delayed the ticket-issuing process for the purpose of causing emotional distress or even that plaintiff's emotional distress was caused by the officer's recklessly  i.e., wilfully and wantonly  delaying the ticketing process.
*196 Plaintiff apparently claims that it was reckless and actionable outrageous misconduct for the officer to refuse to release plaintiff before the ticket was issued. Such claim is defeated by referring again to Roberts where another Restatement comment is quoted as follows:
The conduct, although it would otherwise be extreme and outrageous, may be privileged under the circumstances. The actor is never liable, for example, where he has done no more than to insist upon his legal rights in a permissible way, even though he is well aware that such insistence is certain to cause emotional distress. [Roberts, p 603, quoting Restatement Torts, 2d, § 46, comment g, p 76.]
The officer obviously had a legal right  indeed, a duty  to stop plaintiff and detain him until the ticket was issued. Consequently, the officer cannot be held liable for insisting on his legal right in a permissible way, though he might have been well aware that such insistence was certain to cause emotional distress.
The complaint alleges that, in refusing to allow plaintiff to go use the bathroom, the officer told plaintiff there was a bush nearby, but if he used it he would be arrested for indecent exposure and, further, that as the officer handed plaintiff the ticket the officer stated, "That's your problem." To the extent these alleged remarks are averred to show the officer exercised his legal right in an impermissible way, the issue of causation  which is the third of the four elements of the tort  becomes pertinent.
Plaintiff seeks damages for the embarrassment and other emotional distress which occurred because he had a bowel movement in his clothing in the presence of his fiancee and the officer. This *197 event was caused by the combination of plaintiff's physical condition and his detention while the ticket was prepared. It is not claimed that the alleged remarks altered plaintiff's physical condition or extended the detention. Therefore, even if the remarks were "impermissible" they were not the cause of the event which distressed plaintiff.
The trial judge was correct in finding that the complaint failed to state a claim for the independent tort of intentional infliction of emotional distress.
Affirmed.
T.M. BURNS, J. (dissenting).
I respectfully dissent.
Plaintiffs sufficiently allege tortious conduct.
The allegations indicate that a police officer with knowledge that plaintiff James Cebulski would have an uncontrollable bowel movement forbade plaintiff, under penalty of arrest, from having that bowel movement other than in his pants.
Such conduct is outrageous!
This conduct goes beyond all possible bounds of decency and is intolerable in a civilized community.
The majority incorrectly focuses on defendant officer's conduct in stopping plaintiff James Cebulski for speeding and issuing him a ticket. Defendant officer's other conduct cannot be ignored. While defendant officer certainly had a legal right to stop plaintiff James Cebulski and issue him a ticket, he had no right to force him to have a bowel movement in his pants. At the very least, defendant police officer could have searched plaintiff James Cebulski for weapons and then allowed him to proceed over to the bushes.
Because plaintiffs' complaint states a valid cause of action, I would reverse.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.